*23
By the Court.

Lumpkin, J.
delivering the opinion.
Conceding that the note sued on, was given for the negroes, of which we apprehend there can be no doubt, the only question in the case is, was it founded upon a valid consideration? If it was, the verdict of the jury was right, ■ and the court was wrong in granting a new trial.
It seems that Lydia and Elizabeth Locke, two maiden aunts of John L. Booty, were residing in the house with him; that there were on the plantation, five negroes belonging to one or both of these females; that in January 1849, Booty and his aunts entered into an agreement to the effect that he was to maintain them during their lives, or cause it to be done, and that he was to have the use of the negroes, for and during that time. Booty executed his bond in fulfillment of his own part, and it was delivered by Lydia Locke to Edmund Dumas, the friend of the obligee, to keep for her. Booty took possession of the slaves ; treated them as his own for some time, when the old ladies became dissatisfied; left abruptly, carrying off the negroes with them. Some negotiations ensued for the return of the parties, which failed of success. They took up their abode at Elijah W. Brazier’s, the intestate of the defendant. Bootjr, instead of repossessing himself of the negroes as he was unquestionably entitled to do, acceeded to a proposition from Brazier to transfer to him his interest in the slaves, for fifteen hundred dollars, which was three hundred less than Brazier was willing to have given, and at the same time a satisfactory arrangement was made, to substitute Brazier’s bond for Booty’s, for the maintenance of the two aunts, and here the matter ended.
Can there be a doubt, that the note thus given by Brazier to Booty for the life interest which Booty held in the negroes, was founded upon a valuable consideration ? We think not, and consequently, reverse the judgment of the Court below, ordering a new trial.
Judgment reversed.